1

2

3

4

5
                          UNITED STATES DISTRICT COURT
6
                                 DISTRICT OF NEVADA
7

8    LUIS A. URENDA-BUSTOS,
9          Petitioner,                            2:18-cv-01073-JCM-CWH
10         v.                                     ORDER
11
     JERRY HOWELL, et al.,
12
           Respondents.
13

14         Petitioner’s unopposed motion for an extension of time (ECF No. 11) is GRANTED,
15   and the time for petitioner to file a second amended petition is extended up to and
16   including Monday, April 15, 2019.
17         DATED: February 6, 2019.
18

19
                                           ________________________________
20                                           JAMES C. MAHAN
                                             United States District Judge
21

22

23

24

25

26
27

28

                                              1
